      Case 2:19-cr-00078 Document 44 Filed on 06/25/20 in TXSD Page 1 of 3
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                      June 25, 2020
                           UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
VS.                                              §   CRIMINAL ACTION NO. 2:19-CR-0078-1
                                                 §
SADIE ELAINE CANALES; aka GARZA                  §

                                             ORDER

       Before the Court is Defendant Sadie Elaine Canales’s (“Canales”) motion requesting

credit for time spent in pre-trial detention. The Court DENIES Canales’s motion since prior to

incarceration, she was out of custody on bail.

       I.      JURISDICTION
       The Court has jurisdiction pursuant to 18 U.S.C. § 1331.

       II.     FACTUAL AND PROCEDURAL HISTORY
       On January 10th, 2019, Canales was arrested by Drug Enforcement Agency officers as

part of a then-ongoing law enforcement action against a group of conspirators who planned to

transport and distribute methamphetamine from Mexico to the United States. (D.E. 1). Seven

days later, on January 17th, 2019, Canales posted bond secured by $3,000.00 and was released

from custody. (D.E. 7). On February 21st, 2019, Canales pleaded guilty to conspiracy to

possess with intent to distribute 5.953 kilograms of methamphetamine in violation of 21 U.S.C.

§§ 846, 841(a)(1), and 841(b)(1)(A).       (D.E. 39).   On December 2nd, 2019, Canales was

sentenced to 140 months of imprisonment and 5 years of supervised release, with the judgment

entered on the docket four days later. Id. Judgment became final fourteen days later on

December 20th, 2019. See Fed. R. App. P. 4(b) (amend. eff. Dec. 1, 2010). On January 15th,

2020, Canales’s bond of $3,000.00 was ordered to be disbursed back. (D.E. 41).




1/3
      Case 2:19-cr-00078 Document 44 Filed on 06/25/20 in TXSD Page 2 of 3



         On June 25th, 2020, Canales’s motion requesting credit for time served for the period

starting January 17th, 2019 to April 16th, 2019 was filed.          (D.E. 43).    She is presently

incarcerated in the Federal Correctional Institution in Fort Worth, Texas. Id.

         III.   LEGAL STANDARD
         18 U.S.C. § 3585(a), which is part of the statute governing calculation for terms of

imprisonment, states that “[a] sentence to a term of imprisonment commences on the date the

defendant is received in custody awaiting transportation to, or arrives voluntarily to commence

service of sentence at, the official detention facility at which the sentence is to be served.” 18

U.S.C. § 3585(b) directs that “[a] defendant shall be given credit toward the service of a term of

imprisonment for any time he has spent in official detention prior to the date the sentence

commences — (1) as a result of the offense for which the sentence was imposed; or (2) as a

result of any other charge for which the defendant was arrested after the commission of the

offense for which the sentence was imposed; that has not been credited against another

sentence.”

         With regard to whether a defendant is in official custody when out on bond, the Supreme

Court has ruled that “under the language of the Bail Reform Act of 1984, a defendant suffers

‘detention’ only when committed to the custody of the Attorney General; a defendant admitted to

bail on restrictive conditions…is ‘released.’      Reno v. Koray, 515 U.S. 50, 57 (1995).         A

defendant who was released on bail and even subject to home confinement “is not in ‘official

detention’ for purposes of 3585(b)…” Siebert v. Chandler, 571 F. App'x 328, 328–329 (5th Cir.

2014).

         IV.    DISCUSSION
         Here, Canales petitions the Court for credit for time spent on bail for the period starting

January 17th, 2019 to April 16th, 2019, which encompasses part of the time she was out of



2/3
      Case 2:19-cr-00078 Document 44 Filed on 06/25/20 in TXSD Page 3 of 3



custody on bond. (D.E. 43). In her letter, Canales states that time spent on bail, in community

treatment centers, or during home confinement are to be given consideration for credit. Id. She,

however, does not cite any case law or statute that shows her claim; indeed, the law as described

above establishes that Canales may not be given credit for the time she was out on bail. As such,

the Court denies her petition.

       V.      CONCLUSION
       For the foregoing reasons above, the Court DENIES Canales’s motion for credit for time

served in pre-trial detention.

       SIGNED and ORDERED this 25th day of June, 2020.



                                                ___________________________________
                                                          Janis Graham Jack
                                                   Senior United States District Judge




3/3
